DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Support for new claim 10, in particular the percentage and angle ranges and values being claimed, was not found in the originally filed specification or in the parent applications (see new matter rejection below). As such Claim 10 and its dependent claims have an effective filing date of the current application, October 1, 2020. In the spirit of advancing prosecution, if applicant were to remove the ranges or values (such that the effective filing date is 12/23/2013, filing date of provisional 61/920,033) , a rejection is also being made in view of Jackson US 2005/0182410 which reads on the claims. 


Drawings
The drawings were received on 5/17/2021.  These drawings are not accepted. The drawings contain an angle (13.0 degrees) which was never disclosed in the original drawings or specification. See also MPEP 2125.  If applicant were to simply remove “13.0 degrees” then the drawing would be accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first concave portion” and “second concave portion” in Claim 16, “first convex portion” and “second convex portion” in Claim 17 “rounded nub” in Claim 18, “convex and concave surfaces” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment filed 5/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material Paragraph 37 has been amended to recite ratio values (“about 75 percent to about 85 percent” “about 80 percent”) and angles (“about thirteen degrees” “about ten degrees to about fifteen degrees”) which was not disclosed in the original specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites a ration of “about 75 percent to about 85 percent” and angle of  “about 10 degrees and about 15 degrees” which was never disclosed in the original specification. Support for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases "about 75 percent", “about 85 percent”, “about 10 degrees” and “about 15 degrees” in claim 1 each contain a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the phrase “about 75 percent,” it is not clear what values above and below 75 percent would be covered with “about 75 percent.” It is also not clear if the exact value of 85 percent would fall in or out of “about 75 percent.” As such the metes and bounds of the lower end of the range is not clear and indefinite. 

For the phrase “about 10 degrees,” it is not clear what values above and below 10 degrees would be covered with “about 10 degrees.” It is also not clear if the exact value of 10 degrees would fall in or out of “about 10 degrees.” As such the metes and bounds of the lower end of the range is not clear and indefinite. 
For the phrase “about 15 degrees,” it is not clear what values above and below 15 degrees would be covered with “about 15 degrees.” It is also not clear if the exact value of 15 degrees would fall in or out of “about 15 degrees.” As such the metes and bounds of the upper end of the range is not clear and indefinite. 
Claimed dependent off Claim 10 are also rejected under 112(b) as being dependent off claim 10. 
The term "about 13 degrees” in claim 12 contains a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the phrase “about 13 degrees,” it is not clear what values above and below 15 degrees would be covered with “about 13 degrees.” It is also not clear if the exact value of 13 degrees would fall in or out of “about 13 degrees.” As such the metes and bounds of the upper end of the range is not clear and indefinite. 
about 80 percent” in claim 15 contains a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the phrase “about 80 percent,” it is not clear what values above and below 80 percent would be covered with “about 80 percent.” It is also not clear if the exact value of 80 percent would fall in or out of “about 13 degrees.” As such the metes and bounds of the upper end of the range is not clear and indefinite. 
For ease of examination, the examiner will treat these limitations that include the term “about” as +/- 5 degrees or percent of the recited value. For example “about 75 degrees” will be taken as +/- 70 degrees. 
Claim 19 recites the nub includes “convex and concave surfaces” where it is unclear if applicant is claiming one convex surface and one concave surface such that there are “convex and concave surfaces” or if applicant is claiming more than one convex surface and more than one concave surface. The drawings only show one convex surface and one concave surface. Clarification is requested. For examination purposes, the examiner will treat the limitation as the nub having one convex surface and one concave surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2016/0022320.
Regarding Claim 10, Jackson discloses a spinal fixation assembly (Fig 1-7, paragraph 38 where Fig 7 is similar to that shown in Figs 1-6 with the exception “a thickness or depth T”) comprising: 
a receiver (#10, Fig 1) including a rod-receiving channel (#21, Fig 1) formed therein, and 
a receiver guide and advancement structure (#5, Fig 1) extending to a top (#23, Fig 1)  thereof; and 
a fastener (#7, Fig 1 also shown as 7’ in Fig 7) including a body (#7, Fig 1), a central axis (axis A, Fig 1), a top side (#33, Fig 1), a lower portion (lower portion of #7, Fig 1) with a solid cross-section (below the socket of fastener #7 is solid) having a bottom side (#34’ as seen in Fig 7), a cylindrical root surface (#27, Fig 2), and a fastener guide and advancement structure (#4, Fig 1) extending outward from the cylindrical root surface and extending helically about the central axis of the body (Fig 1, 

    PNG
    media_image1.png
    755
    1088
    media_image1.png
    Greyscale

Regarding Claim 11, Jackson discloses the load flank includes a linear portion that slopes in an upward direction towards the top side of the fastener (as indicated by the longer solid line in the annotated figure above).
Regarding Claim 13, Jackson discloses the fastener guide and advancement structure further includes a toe (#41, Fig 2, paragraph 32) positioned between the load flank and the cylindrical crest surface.
Regarding Claim 14, Jackson discloses the toe (#41) extends generally upwardly towards the top side of the fastener (as seen in Fig 2).


Claim 16-17, Jackson discloses a first concave portion (see Fig below) adjoins the cylindrical root surface with the load flank, and a second concave portion (see Fig below) adjoins the cylindrical root surface with the stab flank, and wherein the root height is defined between the first and second concave portions (see Fig below and annotated Fig 7 above, the root height is defined between the concave portions),
wherein a first convex portion and a second convex portion (see Fig below) adjoin opposite ends of the cylindrical crest surface, and wherein the crest height is defined between the first and second convex portions (as seen in Fig below and annotated Fig 7 above, the crest height is defined between the convex portions).

    PNG
    media_image2.png
    748
    1043
    media_image2.png
    Greyscale

Claim 18-19, Jackson discloses the bottom side of the fastener includes a rounded nub (see Fig below )positioned at the central axis, wherein the nub includes convex and concave surfaces (see Fig below where there is a convex surface and concave surface).

    PNG
    media_image3.png
    715
    735
    media_image3.png
    Greyscale

Regarding Claim 20, Jackson the fastener further includes a break-off head (paragraph 27 “break off head”).

Regarding Claim 10, 12, 15, Jackson discloses the claimed invention as discussed above where the crest height is smaller than the root height (see Fig above), the angle is an acute angle (see Fig above) but does not disclose wherein a ratio of the crest height to the root height is within a range of about 75 percent to about 85 percent/ about 80 percent, and the angle between about 10 degrees and about 15 degrees/ about 13 degrees between the linear portion of the stab flank and the horizontal plane that is normal to the central axis.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention  was made to modify Jackson to have the ratio be 80 percent +/- 5 percent which falls within about 75 percent to about 85 percent / about 80 degrees (see 112(b) rejection above) and the angle be 13 degrees +/- 5 degrees which falls within about 10 degrees and about 15 degrees/ about 13 degrees (see 112(b) rejection above)  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2005/0182410 (hereinafter ‘ Jackson ‘410) in view of Prevost US 2011/0106179.
Regarding Claim 10, Jackson ‘410 discloses a spinal fixation assembly (Fig 1-9) comprising: 

a receiver guide and advancement structure (#9, Fig 1-3) extending to a top (top of #11, Fig 1-2)  thereof; and 
a fastener (#1, Fig 1-3) including a body (body of #1, Figs 1-3), a central axis (axis #41, Fig 3), a top side (top of #1, Fig 3), a lower portion (lower portion of #1, Fig 3) having a bottom side (#34’ as seen in Fig 7), a cylindrical root surface (see Fig below), and a fastener guide and advancement structure (#4, Fig 1, paragraph 48) extending outward from the cylindrical root surface and extending helically about the central axis of the body (Fig 1), the fastener configured to be rotationally advanced at least partially within the channel of the receiver via engagement of the fastener guide and advancement structure and the receiver guide and advancement structure (Fig 1-7, paragraph  48, 51), the fastener guide and advancement structure including a stab flank (#43, Fig 4-5)  adjoining the cylindrical root surface, a load flank (#39, Fig 4-5) adjoining the cylindrical root surface, and a cylindrical crest surface (see Fig below) positioned outward of the cylindrical root surface and positioned between the stab flank and the load flank (Fig 3-4, see Fig below), the cylindrical root surface including a root height defined between the stab flank and the load flank on the cylindrical root surface (see Fig below), the cylindrical crest surface including a crest height (see Fig below),  and wherein the stab flank includes a linear portion (along the solid line below) that defines an angle (see Fig below) between the linear portion of the stab flank and a horizontal plane that is normal to the central axis (see Fig below).

    PNG
    media_image4.png
    716
    959
    media_image4.png
    Greyscale

Regarding Claim 11, Jackson ‘410 discloses the load flank includes a linear portion that slopes in an upward direction towards the top side of the fastener (as indicated by the longer solid line in the annotated figure above).
Regarding Claim 13, Jackson ‘410 discloses the fastener guide and advancement structure further includes a toe (#55 Fig 4) positioned between the load flank and the cylindrical crest surface.

Regarding Claim 14, Jackson ‘410 discloses the toe (#55) extends generally upwardly towards the top side of the fastener (as seen in Fig 4).


Regarding Claim 16-17, Jackson ‘410 discloses a first concave portion (see Fig below) adjoins the cylindrical root surface with the load flank, and a second concave portion (see Fig below) adjoins the cylindrical root surface with the stab flank, and wherein the root height is defined between the first and second concave portions (see Fig below and annotated Fig 7 above, the root height is defined between the concave portions),
wherein a first convex portion and a second convex portion (see Fig below) adjoin opposite ends of the cylindrical crest surface, and wherein the crest height is defined between the first and second convex portions (as seen in Fig below and annotated Fig  above, the crest height is defined between the convex portions).

    PNG
    media_image5.png
    576
    1053
    media_image5.png
    Greyscale

Regarding Claim 20, Jackson ‘410 the fastener further includes a break-off head (#58, paragraph 53, as seen in Fig 1, see Fig 2 where it is broken off).


Regarding Claim 10, 12, 15, Jackson ‘410 discloses the claimed invention as discussed above where the crest height is smaller than the root height (see Fig above), the angle is an acute angle (see Fig above) but does not disclose wherein a ratio of the crest height to the root height is within a range of about 75 percent to about 85 percent/ about 80 percent, and the angle between about 10 degrees and about 15 degrees/ about 13 degrees between the linear portion of the stab flank and the horizontal plane that is normal to the central axis. Regarding Claims 1, 18-19, Jackson ‘410 discloses the fastener engages a rod (#35, Fig 2) but does not disclose the lower portion has a solid cross-section and does not discloses the bottom side of the fastener includes a rounded nub positioned at the central axis, wherein the nub includes convex and concave surfaces.
Regarding Claims 1, 18-19, Prevost discloses a similar spinal fixation assembly with a receiver (#20, Fig 1) having a rod receiving channel (channel for rod #3, Fig 1), a receiver guide and advancement structure (internal threads #7 for fastener #1, paragraph 34), a fastener (#1) including a body (body of #1, Figs 3-5), a central axis (along line “V” in Fig 3), a top side (top of #1) and a lower portion (lower part of #1, Fig 5) with a solid cross section (Fig 5, lower portion is solid, where tool socket #45 does not extend completely through the fastener) having a bottom side (#29), the bottom side of the fastener includes a rounded nub (#28, paragraph 25) positioned at the central axis, wherein the nub includes convex and concave surfaces (see Fig below), the nub (#28) provides a small surface area is in contact with the rod (#3) providing a strong grip when pressed against the rod (#3)(paragraph 25).

    PNG
    media_image6.png
    553
    677
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention  was made to modify Jackson ‘410 to have the ratio be 80 percent +/- 5 percent which falls within about 75 percent to about 85 percent / about 80 degrees (see 112(b) rejection above) and the angle be 13 degrees +/- 5 degrees which falls within about 10 degrees and about 15 degrees/ about 13 degrees (see 112(b) rejection above)  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the fastener of Jackson ‘410 to 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest that shows fasteners or set screws with similar fastener guide and advancement structures (named “Jackson”) and all other references show fasteners or set screws having rounded nubs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773